internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-146228-02 date date legend distributing sub controlled sub business a business b business c a b c d e plr-146228-02 f g h i j k a dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts distributing is engaged in business a and has voting common and nonvoting common_stock outstanding the distributing voting_stock and the distributing nonvoting_stock respectively and collectively the distributing stock the distributing voting_stock is owned by a while the distributing nonvoting_stock is owned by b c d e f g h i and j a is a revocable_trust under the terms of the trust agreement governing a neither b c d or e can acquire any of a’s distributing voting_stock after the distribution as defined below j is the estate of the late k under the documents governing j neither b c d or e can acquire any distributing nonvoting_stock owned by j after the distribution plr-146228-02 distributing wholly owns controlled sub and sub and as common parent files a consolidated_return on behalf of these subsidiaries controlled is engaged in business b and has voting common and nonvoting common_stock outstanding the controlled voting_stock and the controlled nonvoting_stock respectively and collectively the controlled stock sub and sub are both engaged in business c and before the closing of the proposed transaction as defined below sub will be liquidated the liquidation b who currently serves as a director of sub will relinquish this board position simultaneous with the effective date of the distribution financial information has been submitted which indicates that distributing and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction to eliminate disagreements among the shareholders regarding the future direction of distributing controlled and sub and to allow b c d and e the opportunity to devote their undivided attention to controlled’s business without interference from the remaining distributing shareholders who are only interested in the businesses of distributing and sub the following series of steps have been proposed collectively the proposed transaction i distributing will transfer certain business b assets to controlled in constructive exchange for additional controlled stock the contribution ii controlled will borrow approximately a dollars from unrelated third parties and will distribute these proceeds the proceeds to distributing in order to equalize the values between distributing and controlled distributing will transfer all of the proceeds to its creditors in connection with its reorganization iii distributing will distribute its controlled voting_stock and controlled nonvoting_stock to b c d and e in proportion to their existing stock ownership in distributing the distribution b c d and e will surrender all of their distributing nonvoting_stock in exchange for the controlled stock in the distribution representations the taxpayer has made the following representations regarding the proposed transaction a the fair_market_value of the controlled stock received by b c d and e will approximately equal the fair_market_value of the respective distributing nonvoting_stock surrendered by these shareholders in the exchange plr-146228-02 b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing and controlled represents the present operations of these corporations and there have been no substantial operational changes to these corporations since the date of the last submitted financial statements d following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees e the distribution will i eliminate shareholder disagreements as to the future direction of the businesses of distributing controlled and sub and ii allow certain distributing shareholders to own and operate controlled’s business without interference from the remaining distributing shareholders who are only interested in owning and operating the businesses of distributing and sub the distribution is motivated in whole or substantial part by this corporate business_purpose f the difference between the total adjusted_basis of the assets to be transferred by distributing to controlled in the contribution and the proceeds will not exceed distributing's adjusted_basis in its controlled stock at the time of the contribution as a result distributing which currently does not have an excess_loss_account in its controlled stock will not have such an account after the contribution and receiving the proceeds controlled will not assume any liabilities of distributing in connection with the contribution and the assets that controlled will receive from distributing in the contribution will not be subject_to any liabilities g there is no plan or intention by the shareholders of either distributing or controlled to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the proposed transaction except that certain shareholders of distributing may gift shares of their distributing stock to other family members who are also distributing shareholders and certain controlled shareholders may gift shares of their controlled stock to family members who are also controlled shareholders however no distributing shareholder will transfer by sale gift exchange or otherwise any of their distributing stock to any controlled shareholder after the proposed transaction and no controlled shareholder will transfer by sale gift exchange or otherwise any of their controlled stock to any distributing shareholder after the proposed transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 plr-146228-02 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business j no intercorporate debt will exist between distributing and controlled at the time of or after the distribution k no two parties to the proposed transaction are investment companies as defined in sec_368 and iv l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 m to the extent any transfer in the proposed transaction results in an early disposition of property for which an investment_credit has been or will be claimed under sec_46 the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect the early disposition of the property n b c d and e will not acquire any distributing stock after the proposed transaction b c d and e will not be shareholders employees officers or directors of distributing or sub after the proposed transaction a f g h i and j will not acquire any controlled stock after the proposed transaction a f g h i and j will not be shareholders employees officers or directors of controlled after the proposed transaction o there will be no continuing transactions between distributing and controlled after the proposed transaction there will be no continuing transactions between controlled and sub after the proposed transaction p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q distributing will not retain any of the proceeds that it will receive from plr-146228-02 controlled in the proposed transaction rather distributing will transfer all of the proceeds to its creditors pursuant to the plan_of_reorganization r controlled will not transfer any assets other than the proceeds to distributing in the proposed transaction s distributing is not an s_corporation under sec_1361 and neither distributing nor controlled expects or plans to make an s_corporation_election under sec_1362 after the proposed transaction t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution rulings based solely on the information submitted and the representations made we rule as follows regarding the proposed transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis that controlled has in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the plr-146228-02 contribution sec_362 the holding_period for each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of b c d or e upon their receipt of the controlled stock in exchange for their distributing nonvoting_stock sec_355 the aggregate basis of the controlled stock in the hands of b c d and e after the distribution will in each instance equal the aggregate basis of the respective distributing nonvoting_stock surrendered by the shareholder in the exchange sec_358 the holding_period of the controlled stock received by b c d and e will in each instance include the holding_period of the respective distributing nonvoting_stock surrendered by the shareholder provided such stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed as to the federal_income_tax consequences of the liquidation procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to its his or her federal_income_tax return for the taxable_year in which the proposed transaction is completed plr-146228-02 under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
